Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-14, drawn to semiconductor device with a spacer with specifics specifically specified.
Group 2, claim(s) 15-22, drawn to semiconductor devices with spacers with specifics specifically specified.
Group 3, claim(s) 23-26, drawn to methods of making semiconductor devices with spacers with specifics specifically specified.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of “a first spacer disposed within the first recess; wherein the first spacer  , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurkx et al. (“Hurkx” US 2013/0320400 published 12/05/2013).  
As to claim 1, see a semiconductor device in Fig. 12, including a substrate 110, a channel layer 112 on the substrate, a barrier layer 114 on the channel layer, a dielectric layer 118 on the barrier layer and with a first recess defined therein which exposes a portion of the barrier layer 114, and a first spacer disposed within the first recess, wherein the first spacer comprises a surface laterally connecting the dielectric layer to the barrier layer (the office here can designate the top curved surface of the little spacers that goes from 118 down to 114, or the office can here designate the under-surface of the spacers in the alternate, although the applicant may be wanting the office to adopt a claim construction that will require the former designation to be made).  

As to claim 15, see a semiconductor structure in Fig. 12 including a substrate 110, a barrier layer 114 above the substrate, a dielectric layer 118 disposed on the barrier layer 114 and having a first recess (see recess in layer 118), and a first spacer and a second spacer disposed within the first recess (see the two spacers down in the recess in layer 118 which are made of the remains of layer 146 from previous method step in Fig. 12(b)), wherein the first spacer and the second spacer define a tapered recess from a cross sectional view perspective (note that the there is a recess defined by the first and second spacers which is tapered from a cross sectional view perspective as the sides of the spacers curves downward in convex fashion).  

Regarding claim 23 it cannot share a special technical feature with the above claims which are both anticipated, but it is noted that claim 23 is anticipated at least by Fig. 4 of US 5358885 anyway.  


A telephone call was made to applicant’s representative Sam Yip on 03/23/2022 to request a telephonic election and in a telephonic message it was confirmed on 03/24/2022 by Sam Yip that a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 has been considered by the examiner.

Claim Interpretation
The office notes for the applicant that the independent claim has been drafted such that it recites “wherein the first spacer comprises a surface laterally connecting the dielectric layer to the barrier layer”.  This limitation, by itself, seems to be implying that this surface does the “laterally connecting” by itself.  If it is interpreted to not be “by itself” and intervening parts can 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nomoto (US 2007/0138517 published 06/21/2007).
As to claim 1, Nomoto shows a semiconductor device (see the device of Fig. 19 which is part of a larger method), comprising: 
a substrate (10 is substrate; [0081]); 
a channel layer (see channel layer 12; [0081]) disposed on the substrate; 
a barrier layer (see barrier layer 15; [0081]) disposed on the channel layer; 

a first spacer (see right hand spacer layer 25’; [0085]) disposed within the first recess (note 25’ in the recess in 16);
wherein the first spacer comprises a surface (note the left slanted sidewall of the right hand spacer part) laterally connecting the dielectric layer to the barrier layer (see this sidewall laterally connecting the dielectric layer).  


As to claim 2, Nomoto shows a device further comprising a second spacer disposed within the first recess (see the left hand spacer of 25’ in the first recess), wherein the second spacer comprises a surface laterally connecting the dielectric layer to the barrier layer (see the right hand surface of the left hand spacer of 25’).

As to claim 3, Nomoto shows a device further comprising a second spacer disposed within the first recess, wherein the first spacer and the second spacer define a tapered recess from a cross sectional view perspective (note the second spacer just noted above for claim 2 and the first spacer define the tapered recess in the cross section of Fig. 19).

As to claim 4, Nomoto shows a device further comprising a second spacer disposed within the first recess, wherein the first spacer and the second spacer define a second recess (note the second spacer noted above and the first spacer define a recess therebetween them), a top portion of the second recess comprises a first length (see the top portion of the recess 

As to claim 5, Nomoto shows a device, wherein the first length is larger than the second length (note the fat length is larger than the skinny length).

As to claim 6, Nomoto shows a device wherein the dimension of the second recess decreases gradually from the top portion of the second recess toward the bottom portion of the second recess (note the measured width decreases gradually from the top portion of the second recess between the 25’ spacers toward a bottom portion of that same recess).

As to claim 10, Nomoto shows a device wherein the barrier layer comprises a recess between the first spacer and the second spacer (see the recess in 15 between 25’ spacers), and the recess of the barrier layer comprises an inclined surface adjacent to the first spacer (note the right hand sidewall of the recess in 15 being inclined at an inclination of 90 degrees from horizontal and note that this surface is nearby to the first spacer noted above).

As to claim 11, Nomoto shows a device wherein the inclined surface is not coplanar with a first interface existing between the first spacer and the barrier layer (note the side surface noted above in claim 10 is not coplanar, that is it is not running on the same horizontal plane as, the interface between right hand 25’ spacer part and part 15).

.


Claim(s) 1, 4, 7-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oku et al. (“Oku” US 5,358,885 patented 09/25/1994).
As to claim 1, Oku shows a semiconductor device (see the Fig. 4h embodiment for the best embodiment, although note several other embodiments will also anticipate and should be considered), comprising:   
a substrate (buffer 21 acting as a substrate for the overlying layers; col. 1, lines 17-19); 
a channel layer (see the GaAs layer 22; col. 1, line 18-19) disposed on the substrate; 
a barrier layer (carrier supply/barrier layer 23 of GaAlAs; col. 1, line 18-19) disposed on the channel layer; 
a dielectric layer (SiO film 25; col. 1, line 24-25) disposed on the barrier layer and defining a first recess (see recess in 25) exposing a portion of the barrier layer (see the part of layer 23 exposed by recess in 25 in Fig. 4h); and 
a first spacer (see spacer material 28 on the right side; col. 1, line 51-52) disposed within the first recess (see this spacer in the recess in 25); 


As to claim 4, Oku shows the device further comprising a second spacer (see the left hand spacer material 28) disposed within the first recess (note this is in the recess in 25), wherein the first spacer and the second spacer define a second recess (see the recess between parts 28), a top portion of the second recess comprises a first length (see the length between the tops of parts 28), a bottom portion of the second recess comprise a second length (see the length between the bottoms of parts 28), and the first length is different from the second length (note the top length is fatter than the bottom length).  

As to claim 7, Oku shows the device further comprising a gate (see gate material 29; col. 1, line 61; note this goes on to make a gate overall and is here considered to be a generic gate) disposed on the dielectric layer (see 29 on 25), the first spacer and the second spacer (see 29 on the spacers 28 on left and right sides), wherein a portion of the gate is in contact with the barrier layer (note the bottom part of the generic gate material 29 is touching the barrier layer 23).  

As to claim 8, Oku shows the device wherein the gate comprises a first curved surface and a second curved surface (note the curved two surfaces on the inner part of the upper surface of the gate material 29), and the first curved surface and the second curved surface define a recess (note these surfaces make a dip in the top of 29).  


As to claim 13, Oku shows the device further comprising a first protection layer (see layer 24 here acting to protect the underlying layers a bit; col. 1, line 19), wherein the first protection layer is in contact with the first spacer (see layer 24 here touching right hand layer 28), the dielectric layer and the barrier layer (note 24 touching 25 and 23).  

As to claim 14, Oku shows the device further comprising a first protection layer (see layer 24 here acting to protect the underlying layers a bit; col. 1, line 19), wherein the first protection layer comprises a first portion disposed between the first spacer and the dielectric layer (see first portion of the upper part of 24 between 28 and 25 near where 28 meets 25), and the first protection layer comprises a second portion disposed between the first spacer and the barrier layer (see second portion of the lower part of 24 between right hand 28 and layer 23, near where 28 meets 23).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (“Oku” US 5,358,885 patented 09/25/1994) further in view of Kumuzaki et al. (“Kumuzaki” US 2019/0326404 published 10/24/2019).  
As to claim 9, Oku shows the device above but fails to show it being one wherein a first interface exists between the first spacer and the barrier layer, a second interface exists between the gate and the barrier layer such that the first interface is not coplanar with the second interface (this being because the bottom of 29 touching 23 is coplanar with the plane where 28’s right hand part touches 23).  

Kumuzaki shows a device (see Fig. 15) having a gate electrode with a little poked down part such that it forms an interface lower than the top surface of a barrier layer (see Fig. 15 showing a gate recess having been formed in barrier layer 23; [0065]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the barrier recess design as taught by Kumuzaki to have made a small recess in the barrier layer of Oku for the gate to go down into with the motivation of bringing the gate closer to the 2DEG for closer gate field effect control (note the gate goes down closer to the actual channel for closer gate field effect control in Fig. 15).  

The office notes that after the recess is formed in the barrier layer in Oku for the gate to go down into then there will be a first interface between the right hand part 28 and the barrier layer 23, and a second interface between the gate part 29 and the barrier layer down in the recess into the barrier layer just made in the combination above, such that the first interface will not be coplanar with the second interface (that is to say, the lowermost interface of the gate 

Conclusion
The office notes that while there are a great deal of references available for use in grounds of rejection, for now the ones applied above are some of the best found for the spacers feature at least.  Overall the office notes that there is no exact match for the structure being claimed by the applicant found as yet and as such it is likely eventually a patent can issue.  For now it is suggested to tidy up the drafting to clarify the issue above regarding the claim construction, hopefully without causing any further issues under 112 or drafting issues, and decide on a direction the applicant would like to take the application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  








/GRANT S WITHERS/               Primary Examiner, Art Unit 2891